Fauntleroy, J. (dissenting).
I dissent from the opinion 'of the majority of the court in this case. The action is trespass on the case, to recover damages for the alleged negligent killing of the said decedent, Washington Jackson, while engaged as a brakeman in the employ of the said Norfolk & Western Eailroad Company, at Wilson’s depot of said company, on the 31st day of ’January, 1885, in holding and adjusting to its proper use a certain implement used by railroad companies, called a “pmsli-pohL ’" The jury rendered a verdict for the plaintiff, and assessed his damages at $5,000. There was a demurrer to the declaration, and to each count thereof, which the court overruled. The plaintiff asked for sundry instructions, which the court gave to the jury; and the defendant asked for instructions, which the court refused, *684but gave in lieu thereof instructions of its own. To the action of the court in overruling the demurrer as aforesaid, and in giving the instructions asked for by the plaintiff, and in refusing to give the instructions asked for by the defendant, but giving its own instructions in lieu thereof, the defendant excepted, and the said rulings of the court are assigned as errors, specifically set forth in the petition, and argued at length and in detail by the counsel in their respective briefs and at bar. The defendant moved the court to set aside the verdict and grant a new trial, upon the ground (1) that the court had erred in giving the instructions given by the court, and refusing to give, without modification, the instructions asked for by the defendant; (2) because the verdict is contrary to the law and the evidence ; (3) because the damages given by the jury are excessive, — which said motion the court overruled, and entered judgment upon the verdict. Whereupon the defendant excepted to the ruling of the court, and petitioned for and obtained this writ of error to the said judgment.
In reviewing the records of this case, I do not deem it necessary to consider or pass upon the numerous errors assigned in the petition of the plaintiff in error, in the action of the trial court in overruling the demurrer to the declaration, and in giving and refusing instructions, because, upon the evidence as certified by the court, even the evidence of the plaintiff (the defendant in error), taken alone, and wholly excluding that of the plaintiff in error, I am of opinion that the verdict of the jury is plainly wrong, and the court erred in refusing to set it aside on the ground that it is contrary to the law and the evidence. Upon the defendant in error’s own evidence as given by his own witnesses, allowing it full force and credit, he is not entitled to a verdict, because it discloses a clear case of want of ordinary care and of contributory negligence on the part of the defendant in error but for which the injury would not have occurred *685to him. The defendant in error’s own witness Henry Hawks, an intelligent and reliable man, who had been an employee on the road for 17 years, among other things said : “My occupation is to pump water, etc., at Wilson’s depot. I saw the accident at Wilson’s depot. Jackson had hold of one end of the pole ; Eomeo Thornton the other. Thornton placed his end against the coal car, Jackson held the other end for the car to come against. Mr. Smith came slowly back against the polo from a slow motion to a fast walk. The pole slipped in from the corner, and snatched Jackson on the track. The first rear wheel of the tender caught and killed him. * * * It was customary with the hands using these poles, after adjusting them to tender and cars, to turn them loose : but, when the accident occurred, Jackson held onto the push-pole. When he put the pole there, he said, ‘All right,’ but didn’t turn it loose. It is customary for the hands, when the pressure gets to the right point, to turn the pole loose. In this case the engine started at a very slow motion at first, and just as it got to a fast walk this accident occurred. The fireman seemed to handle the engine with as much care as any one I ever saw. He was a good fireman. By the ‘right point, ’ used in the direct examination, I mean, when the pole is made tight between the coal car and the engine, then it is customary to turn the pole loose. I meant tender, not engine. On the morning of the accident, if Jackson had turned the pole loose as soon as it got tight, he would not have been hurt, -x- -x- -x- is the custom of brakemen on our road to use push-poles in shifting the cars on the track. ‘All right’ from the man using the push-pole was the signal for the engineer or driver of the engine to come back. It meant he had put the push-pole in proper position. It was the universal custom of the employees on the road when the push-pole used by them was placed in position, to say, ‘All right,’ to the engine driver, and then to turn the push-pole *686loose ; and, had he turned the pole loose, the accident would not have occurred. ” These are the clear, uncontroverted statements of the plaintiff in error’s own main witness,— testimony with which there is not only no other testimony in conflict, but which is corroborated by other testimony in the case. The defendant in error’s case, as made out by his own testimony, should have put him out of court by a demurrer to the evidence. His chief witness, Hawks, proves distinctly and unqualifiedly that his decedent, the injured brakeman, who had been employed on this road for 20 or 25 years, carelessly held onto the push-pole without any necessity for doing so, and contrary to the universal custom and caution of brakemen in the use of the push-pole, and thereby suffered an injury which would not have befallen him had he loosed the push-pole from his grasp as soon as it was properly put in position, and become tight, as announced by his own signal to the engine driver, “All right.” The fact stands out in bold prominence that the injured brakeman, Jackson, held onto the push-pole when and after he should have released it, according to his own announcement, and thereby was the author of his own misfortune, in omitting to use the ordinary care which the law required of him to use. See Railroad Co. v. Jones, 95 U. S. 439; Railroad Co. v. Anderson’s Adm’r, 31 Gratt. 812; Dun v. Railroad Co., 78 Va. 645; Railroad Co. v. Ferguson, 79 Va. 241; and numerous late decisions of this court not yet reported.
For the foregoing reasons, I am of opinion that the verdict of the jury should have been set aside, and that the judgment of the circuit court complained of is erroneous, and ought to be reversed.